DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-26 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 25, and 26 in the reply filed on 26 September 2022 is acknowledged.
Claims 7, 8, and 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 26 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a grain size (particle size) of 2-10 micrometer. Since particle size is an aggregate measure of an inorganic powder, such a recitation needs some indication of what aggregate quantity (such as volume average, number average, mesh size) is being used to determine what the grain size of the inorganic powder. Neither the claim nor the specification discusses what aggregate quantity is determined, and therefore a person of ordinary skill in the art would not be apprised as to what type of measure is used to determine whether an inorganic powder meets the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0209231 (“Schappert”).
As to claim 1, Schappert teaches a polyester film that is printable, and thus may be considered a stone paper. Schappert teaches the film is a polyester layer (abstract), and teaches the use of amorphous polyesters, including amorphous PET (para. 0076, table 1, Polymer A), and PETG and titanium dioxide, first inorganic filler (Table 1, Pigment B). Schappert teaches examples using polymer A and pigment B, thus amorphous PET and PETG (examples 6-9, paras. 0100-0115). Schappert teaches the composition contains an additional copolymer, thus an additive. Schappert also teaches additional additives may be used (paras. 043-0044).
Schappert does not state the size of the inorganic material in the examples, but generally states that the particle size of inorganic filler as ranging from 0.1 to 25 microns (para. 0041), which encompasses the recited particle size, and as such, the use of grain size in the recited range is an obvious modification suggested by Schappert.
As to claim 3, Schappert teaches example 9  (paras. 0112-0115) having 100 parts of polymer A (APET), and 40 parts of Pigment B, which is 35 % PETG, and thus the Office calculates that Schappert exemplifies a first polymer material having 12 % PETG and 88 % APET.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764